January 31, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

            AIDA MUSTAPHA AND GIBRILL MUSTAPHA, Appellants

NO. 14-11-00112-CV                      V.

   HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE FOR WELLS
 FARGO ASSET SECURITIES CORPORATION HOME EQUITY ASSET-BACKED
                CERTIFICATE, SERIES 2006-3, Appellee
                       ____________________

      Today the Court heard appellee=s motion to dismiss the appeal from the judgment
signed by the court below on December 8, 2010. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by AIDA
MUSTAPHA AND GIBRILL MUSTAPHA.
      We further order this decision certified below for observance.